Case 2:19-cv-01862-GW-PJW Document 87 Filed 03/26/21 Page 1 of 3 Page ID #:1150



   1   DANIEL M. PETROCELLI (S.B. #97802)
        dpetrocelli@omm.com
   2   DREW E. BREUDER (S.B. #198466)
        dbreuder@omm.com
   3   PATRICK S. MCNALLY (S.B. #302062)
        pmcnally@omm.com
   4   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars, 8th Floor
   5   Los Angeles, CA 90067-6035
       Telephone: (310) 553-6700
   6   Facsimile: (310) 246-6779
   7   Attorneys for Home Box Office, Inc.
   8
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11    OPTIMUM PRODUCTIONS, et al.,          Case No. 2:19-cv-01862-GW-PJW
  12                                          Hon. George H. Wu
                          Plaintiffs,
  13                                          JOINT STATUS REPORT
             v.
  14                                          Hearing Date: March 29, 2021
        HOME BOX OFFICE, INC., et al.,        Hearing Time: 8:30 a.m.
  15
                          Defendants.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  JOINT STATUS REPORT
                                                          CASE NO. 2:19-CV-01862-GW-PJW
Case 2:19-cv-01862-GW-PJW Document 87 Filed 03/26/21 Page 2 of 3 Page ID #:1151



   1         Pursuant to the Court’s February 4, 2021 order, Dkt. 85, the parties submit
   2   this joint status report in advance of the March 29, 2021 status conference.
   3         The parties have agreed that the forthcoming arbitration will be administered
   4   by JAMS. The parties have also agreed to use JAMS’s procedures for selecting the
   5   arbitrator, subject to the requirement that the arbitrator be a retired judge of Los
   6   Angeles Superior Court who is affiliated with JAMS.
   7         The parties anticipate selecting an arbitrator in short order.
   8
   9    Dated:       March 26, 2021                  KINSELLA WEITZMAN ISER KUMP
                                                     & ALDISERT LLP
  10
  11                                                 By: /s/ Jonathan P. Steinsapir
                                                            Jonathan P. Steinsapir
  12                                                 Attorneys for Optimum Productions and
  13                                                 for John Branca and John McClain as
                                                     Executors of the Estate of Michael J.
  14                                                 Jackson

  15    Dated:        March 26, 2021                 O’MELVENY & MYERS LLP
  16
  17                                                 By: /s/ Daniel M. Petrocelli
                                                            Daniel M. Petrocelli
  18                                                 Attorneys for Home Box Office, Inc.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                           JOINT STATUS REPORT
                                                    1              CASE NO. 2:19-CV-01862-GW-PJW
Case 2:19-cv-01862-GW-PJW Document 87 Filed 03/26/21 Page 3 of 3 Page ID #:1152



   1                       ATTESTATION OF AUTHORIZATION
   2         I hereby attest that the other signatory listed, on whose behalf this filing is
   3   submitted, concurs in its content and has authorized the filing.
   4
   5    Dated:       March 26, 2021                 O’MELVENY & MYERS LLP
   6
                                                    By: /s/ Daniel M. Petrocelli
   7                                                       Daniel M. Petrocelli
   8                                                Attorneys for Home Box Office, Inc.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                           JOINT STATUS REPORT
                                                   2               CASE NO. 2:19-CV-01862-GW-PJW
